NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             NOV 07 2013

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50607

               Plaintiff - Appellee,             D.C. No. 3:11-cr-01890-JLS-1

  v.
                                                 MEMORANDUM*
JOSE CARRANZA GILES,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                   Janis L. Sammartino, District Judge, Presiding

                          Submitted September 12, 2013**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       Jose Carranza Giles appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

conspiracy to import cocaine and methamphetamine, in violation of 21 U.S.C. §§

952, 960, and 963. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in imposing the 46-month

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is not

substantively unreasonable in light of the totality of the circumstances and the 18

U.S.C. § 3553(a) factors, including not only Giles’s minimal criminal history and

any threats he experienced, but also the need for the sentence to reflect the

seriousness of the offense and promote respect for the law. See id. at 51.

      AFFIRMED.




                                          2                                     12-50607